DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 11, 15, and 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shishido et al. (US 2021/0304337, hereinafter “Shishido”).
Regarding claim 1, Shishido teaches an image forming apparatus 1 (Fig. 1 [0021]) comprising: 
a main casing 4 (Fig. 1); 
a plurality of cartridges (main tanks 401 within ink tank unit 14) capable of being attached to the main casing (Figs. 1 and 3 [0040, 0043]), the plurality of cartridges including: 
a specific-color cartridge (one of main tanks 401) including: 

a specific-color memory configured to store type information indicating one of a normal type (general tank) and a subscription type (service target tank) ([0045]); and 
a non-specific-color cartridge (another of main tanks 401) including: 
a non-specific-color casing (casing of 401 shown in Fig. 3) configured to accommodate printing material of a non-specific color other than the specific color (note that the memory stores information on the color of the ink, and the ink tank unit 14 stores inks of 4 colors, which implies that the non-specific-color cartridge is able to hold a different color than that in the specific-color cartridge; [0027, 0045]); and 
a non-specific-color memory configured to store type information indicating one of a normal type (general tank) and a subscription type (service target tank) ([0045]); 
a printing mechanism 2 configured to execute a print process using the plurality of cartridges (Fig. 1 [0022-0027]; and 
a controller 101 configured to perform processes in accordance with an operation mode for the image forming apparatus (Fig. 2 [0029-0030]), the operation mode being settable to one of a first subscription mode and a second subscription mode, the first subscription mode corresponding to a first subscription in which the specific-color cartridge is a subscription subject (service target tank) and the non-specific-color cartridge is not the subscription subject (general tank), the second subscription mode (second state) corresponding to a - 52 -second subscription in which both the specific-color cartridge and the non-specific-color cartridge are the subscription subject (service target tanks) (“Note that a tank memory is attached to each of the main tanks and stores information such as information indicating whether the tank is the service target tank or the general tank” [0045], and “the main controller 101 of the embodiment determines whether to allow the use of each of the attached main tanks based on whether the printing apparatus 1 is in the first state or the second state and whether the main tank is the general tank or the service target tank” [0059]; because each of the 4 tanks can be either a subscription subject/service target tank or not, then there will be at least 2 operation modes where a first mode involves at least one subscription subject/service target tank and one general tank, and a second mode involves at least two subscription subjects/service target tanks).
wherein the controller is configured to perform restricting usage of the non-specific-color cartridge in a case where the first subscription mode is set as the operation mode and the type information of the non-specific-color cartridge indicates the subscription type (service target tank) (“The service target tank is a main tank allowed to be used only in a case where the subscription agreement is concluded” [0045]; therefore, if no subscription agreement exists for the non-specific-color cartridge, it will be restricted from use.  Also see [0059].), compared to a case where the second subscription mode is set as the operation mode and the type information of the non-specific-color cartridge indicates the subscription type (as long as a subscription agreement exists for the cartridges, the cartridges will be usable; [0045, 0059]).
Regarding claim 2, Shishido teaches the image forming apparatus according to claim 1, wherein the controller is configured to perform: a first identification process to identify a type of the specific-color cartridge based on the type information stored in the specific-color memory ([0045, 0059]); and a second identification process to identify a type of the non-specific-color cartridge based on the type information stored in the non-specific-color memory ([0045, 0059]).
Regarding claim 3, Shishido teaches the image forming apparatus according to claim 2, wherein the operation mode is settable to a first pre-subscription mode (first state) from which the controller can shift to the first subscription mode, wherein the controller shifts the operation mode to the first pre-subscription mode based on subscription information indicating 
Regarding claim 4, Shishido teaches the image forming apparatus according to claim 2, wherein the operation mode is settable to a second pre-subscription mode (first state) from which the controller can shift the operation mode to the second subscription mode, wherein the controller shifts the operation mode to the second pre-subscription mode based on subscription information indicating the second subscription, wherein the controller shifts the operation mode to the second subscription mode from the second pre-subscription mode in a case where the second pre-subscription mode is set as the operation mode, and the specific-color cartridge is identified as the subscription type in the first identification process and the non-specific-color cartridge is identified as the subscription type in the second identification process ([0046, 0053-0055, 0059]).
Regarding claim 5, Shishido teaches the image forming apparatus according to claim 3, further comprising a display 104 configured to display display-information, wherein the controller is further configured to display, on the display, display-information indicating that the specific-color cartridge having the type information indicating the subscription type can be used in a case where the first pre-subscription mode is set as the operation mode and the specific-color cartridge is identified as the normal type in the first identification process (Fig. 6B [0052]).
Regarding claim 11, Shishido teaches the image forming apparatus according to claim 3, further comprising a communication interface configured to communicate with a communication apparatus (charging server 112), wherein the controller 101 is configured to 
Regarding claim 15, Shishido teaches the image forming apparatus according to claim 1, wherein the operation mode is settable to a normal mode (first state) corresponding to an uncontracted state in which the first subscription or the second subscription is not joined ([0046]), wherein the controller is configured to further perform: restricting usage of the specific-color cartridge in a case where the normal mode is set as the operation mode and the type information of the specific-color cartridge indicates the subscription type (service target tank is unusable; Figs. 7A-7B [0059-0060]); and restricting usage of the non-specific-color cartridge in a case where the normal mode is set as the operation mode and the type information of the non-specific-color cartridge indicates the subscription type (service target tank is unusable; Figs. 7A-7B [0059-0060]).
Regarding claim 17, Shishido teaches the image forming apparatus according to claim 1, wherein the specific color is black and the non-specific color is color other than the black, wherein the specific-color casing is configured to accommodate the printing material of black and the non-specific-color casing is configured to accommodate the printing material of the color other than the black (note that the memory stores information on the color of the ink, and the ink tank unit 14 stores inks of 4 colors, which implies that the non-specific-color cartridge is able to hold a different color than that in the specific-color cartridge, including black in the specific color and another color as the non-specific color; [0027, 0045]).
The method steps of claims 18-19 are met by the operation of Shishido as applied to claims 1 and 17.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shishido (US 2021/0304337) in view of Kawai (US 2016/0292550).
Regarding claim 6, Shishido teaches the image forming apparatus according to claim 5, wherein the controller 101 is configured to further perform: a print request reception process to receive a print request ([0030]). 
Shishido fails to teach displaying, on the display, display-information indicating that the specific-color cartridge having the type information indicating the subscription type can be used in a case where the first pre-subscription mode is set as the operation mode, the print request is received in the print request reception process, and the specific-color cartridge is identified as the normal type in the first identification process.
Kawai teaches displaying information 222 (“Mount delivered ink cartridges” in Fig. 18, “delivered ink cartridges” being new specific ink cartridges [0089]) indicating that a specific-color cartridge having type information indicating a subscription type (i.e., a specific cartridge) can be used in a case where a first pre-subscription mode is set as an operation mode (“SECOND MODE” in M204 to “SPECIFIC CARTRIDGE IS CONNECTED?” -> NO in M220 to M238 where the waiting screen is displayed; Figs. 5-6 [0086, 0090]), a print request is received in a print request reception process (YES in M240; Fig. 6), and the specific-color cartridge is identified as the 
Utilizing the teachings of Kawai, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Shishido to include displaying, on the display, display-information indicating that the specific-color cartridge having the type information indicating the subscription type can be used in a case where the first pre-subscription mode is set as the operation mode, the print request is received in the print request reception process, and the specific-color cartridge is identified as the normal type in the first identification process.  One would have been motivated to make this modification in order to prompt a user to connect the specific cartridge when received (Kawai [0076]).

Claim(s) 7 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shishido (US 2021/0304337) in view of Tomono (US 2016/0292550).
Regarding claim 7, Shishido teaches the image forming apparatus according to claim 5, but fails to teach wherein the controller is further configured to display, on the display, display-information indicating that the specific-color cartridge is currently shipped in a case where the first pre-subscription mode is set as the operation mode and the specific-color cartridge is identified as the normal type in the first identification process.
Tomono teaches a controller configured to display, on a display, display-information indicating that a specific-color cartridge is currently shipped (“Cartridge will be delivered soon”; [0055]) in a case where a first pre-subscription mode (i.e., delivery service, YES in S304; Fig. 7 [0088]) is set as an operation mode (see flow of steps S304 -> S308 -> S310 -> S312 -> S314 -> S316 in Fig. 7 to steps S350 -> S354 -> S358 in Fig. 9).

Regarding claim 12, Shishido teaches the image forming apparatus according to claim 11, but fails to teach wherein the controller is - 56 -configured to further perform a usage information transmission process to transmit to the communication apparatus usage information related to a usage amount of the specific-color cartridge of the subscription type and usage information related to a usage amount of the non- specific-color cartridge of the subscription type.
Tomono teaches a controller 12 configured to perform a usage information transmission process to transmit to a communication apparatus 50 usage information (residual quantity of ink) related to a usage amount of cartridges (special cartridges) of a subscription type ([0028-0029]).
Utilizing the teachings of Tomono, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Shishido such that the controller is configured to further perform a usage information transmission process to transmit to the communication apparatus usage information related to a usage amount of the specific-color cartridge of the subscription type and usage information related to a usage amount of the non- specific-color cartridge of the subscription type.  One would have been motivated to make this modification in order for the communication apparatus to output a command to ship a new subscription cartridge to the user of the printer (Tomono [0029]).
Regarding claim 13, modified Shishido teaches the image forming apparatus according to claim 12, wherein the operation mode is settable to a second pre-subscription mode (first state) from which the controller can shift the operation mode to the second subscription mode (second state) ([0046, 0053-0055, 0059]), wherein in a case where the second pre-subscription mode is set as the operation mode, and the specific-color cartridge is identified as the subscription type in the first identification process and the non-specific-color cartridge is identified as the normal type in the second identification process, the controller transmits the usage information based on the usage amount of the specific color cartridge in the usage information transmission process, wherein in a case where the second pre-subscription mode is set as the operation mode, and the specific-color cartridge is identified as the normal type in the first identification process and the non-specific-color cartridge is identified as the subscription type in the second identification process, the controller transmits the usage information based on the usage amount of the non-specific color cartridge in the usage information transmission process (modified Shishido will transmit the usage information for whichever cartridge is identified as a subscription cartridge, and as such, meets these limitations).
Regarding claim 14, Shishido teaches the image forming apparatus according to claim 11, but fails to teach a life memory configured to store life information indicating remaining life of the specific-color cartridge and remaining life of the non-specific color cartridge, - 57 -wherein the controller is configured to further perform transmitting to the communication apparatus order information for ordering a new specific-color cartridge of the subscription type based on the life information in a case where the first subscription mode is set as the operation mode and the specific-color cartridge is identified as the subscription type in the first identification process, wherein the controller does not transmit to the communication apparatus order information for 
Tomono teaches a life memory configured to store life information indicating remaining life (residual quantity of ink) of a cartridge, - 57 -wherein the controller is configured to further perform transmitting to a communication apparatus 50 order information for ordering a new cartridge of a subscription type (special cartridge) based on the life information in a case where a subscription mode is set as an operation mode and the cartridge is identified as the subscription type in an identification process ([0028-0029]).
Utilizing the teachings of Tomono, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Shishido to include a life memory configured to store life information indicating remaining life of the specific-color cartridge and remaining life of the non-specific color cartridge, - 57 -wherein the controller is configured to further perform transmitting to the communication apparatus order information for ordering a new specific-color cartridge of the subscription type based on the life information in a case where the first subscription mode is set as the operation mode and the specific-color cartridge is identified as the subscription type in the first identification process, wherein the controller does not transmit to the communication apparatus order information for ordering a new non-specific-color cartridge based on the life information in the first subscription mode.  In the first subscription mode, the non-specific-color cartridge is not a subscription type.  Therefore, it would have been obvious not to transmit information to order a non-subscription type cartridge.  One would have been motivated to make this modification in order to ship a new subscription cartridge to the user of the printer (Tomono [0029]).

Allowable Subject Matter
Claim(s) 8-10 and 16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art of record does not disclose or suggest the claimed “wherein the controller is configured to further perform displaying, on the display, display-information prompting change of a subscription plan based on a usage amount of the specific-color cartridge and a usage amount of the non-specific color cartridge” in combination with the remaining limitations of claim 8.
Prior art of record does not disclose or suggest the claimed “wherein the controller is configured to further perform displaying, on the display, display-information prompting replacement of the specific-color cartridge of the normal type with a specific-color cartridge of the subscription type based on the life information in a case where the first pre-subscription mode is set as the operation mode and the specific-color cartridge is identified as the normal type in the first identification process” in combination with the remaining limitations of claims 9-10.
Prior art of record does not disclose or suggest the claimed “wherein the operation mode is settable to a third subscription mode, the third subscription mode corresponding to a third subscription in which both the specific-color cartridge and the drum cartridge is the subscription subjects, wherein in a case where the first subscription mode is set as the operation mode and the drum type information of the drum cartridge is the subscription type, the controller restricts usage of the drum cartridge compared to a case where the third subscription 

Prior Art
The prior art made of record and not relied upon is cited as related art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677. The examiner can normally be reached Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLA J THERRIEN/Primary Examiner, Art Unit 2852